Name: Commission Regulation (EEC) No 2096/84 of 20 July 1984 amending Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 193/20 Official Journal of the European Communities 21 . 7 . 84 COMMISSION REGULATION (EEC) No 2096/84 of 20 July 1984 amending Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies offers made in the month of May for delivery in the month of June of the marketing year in progress ; Whereas where a lower intervention price is fixed for a marketing year than that applicable during the previous marketing year the old year's prices are, under the second subparagraph of Article 3 (3), payable for the new marketing year's cereals ; whereas, in view of the existing intervention system cereals offered for intervention in the month of July should not involve cereals from the marketing year in progress ; whereas provisions should be introduced to remedy this situation ; Whereas assessment of cereal quality in application of this Regulation must be made in accordance with the provisions of Commission Regulation (EEC) No 1908 /84 of 4 July 1984 fixing the standard methods for determining the quality of cereals Q ; Whereas the Management Committee for cereals has not delivered an opinion within the time limit set by its chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018 /84 (2), and in particular Article: 7 (5) thereof, Having regard to Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat ('), as last amended by Regulation (EEC) No 1028/84 (4), and in particular Article 6 thereof, Whereas the Council has decided to apply the common single intervention price to sorghum from the 1984/85 marketing year ; whereas it has defined the standard quality for sorghum ; whereas it is there ­ fore necessary to amend Commission Regulation (EEC) No 1 569/77 (5), as last amended by Regulation (EEC) No 42/84 (6), so as to define the procedure and conditions for the taking over of that cereal by inter ­ vention agencies ; Whereas the classification of damaged grains of cereals other than the basic cereal and of certain damaged grains of common wheat allowed in the percentage of mitadine grains of durum wheat, as defined in the Annex to Regulation (EEC) No 1569/77, gives rise to differences of interpretation on the part of the inter ­ vention agencies ; whereas, to ensure uniform applica ­ tion of Regulation (EEC) No 1569/77, this matter should be clarified in order to dispel any ambiguity regarding its interpretation for the purpose of classi ­ fying the damaged grains in question ; Whereas under the second subparagraph of Article 3 (3) of Regulation (EEC) No 1569/77 the offer price is applied to quantities delivered during months when it is higher than the intervention price ; whereas the purpose of this provision is to settle the difficulty of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1569/77 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 Any holder of a homogeneous batch of not less than 80 tonnes of common wheat, rye, barley, maize or sorghum or 10 tonnes of durum wheat, harvested within the Community, shall be entitled to offer the batch to the intervention agency. However, the intervention agencies may fix a greater minimum tonnage.' 2 . Article 2 (3) is replaced by the following : '3 . For the purposes of this Regulation, the defi ­ nitions of matter other than basic cereals of unim ­ paired quality shall be those set out in the Annex to Council Regulation (EEC) No 2731 /75 of 29 (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 107, 19 . 4. 1984, p. 1 . O OJ No L 281 , 1 . 11 . 1975 , p. 22 . (4) OJ No L 107, 19 . 4 . 1984, p. 17 . 0 OJ No L 174, 14. 7 . 1977 , p. 15 . (*) OJ No . L 5 , 7 . 1 . 1984 , p. 12 . 0 OJ No L 178 , 5 . 7 . 1984, p. 22 . 21 . 7 .. 84 Official Journal of the European Communities No L 193/21 keting year shall be that applicable on the day of delivery.' 5 . The following paragraph 5 is added to Article 4 : ' 5 . The costs relating to the determination of tannins in sorghum shall be borne by the seller. In case of dispute the intervention agency shall again subject the sorghum in question to the neces ­ sary checks and the costs relating thereto shall be borne by the losing party.' 6 . The Annex is replaced by the Annex to this Regu ­ lation . Article 2 This Regulation shall enter into force on the thrid day following its publication in the Official Journal of the European Communities. It shall apply :  from 1 July 1984 in the case of durum wheat,  from 1 August 1984 in the case of the other cereals . October 1975 fixing standard qualities for common wheat, rye , barley, maize, sorghum and durum wheat, with the addition , as regards maize, of the definition set out in the first indent of Article 4 (c) and, as regards sorghum, that set out in the first indent of Article 4a (c) of that Regulation .' 3 . The following Article 2a is inserted : ' Article2a 1 . Grains of basic cereals and other cereals which are damaged, affected by ergot or decayed shall be classified as "miscellaneous impurities" even if they have defects which belong to other categories . 2 . Grains of common wheat allowed in the percentage of mitadine grains of durum wheat shall be classified as "miscellaneous impurities" if they are damaged, affected by ergot or decayed.' 4 . The following sentence is added to the second subparagraph of Article 3 (3) : The price payable for deliveries made at the begin ­ ning of a marketing year on the basis of offers made during the last month of the previous mar ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1984. For the Commission Poul DALSAGER Member of the Commission No L 193/22 Official Journal of the European Communities 21 . 7 . 84 ANNEX Durum wheat Common wheat Rye Barley Maize Sorghum A. Maximum moisture content (') from 14 from 14 from 14 from 1 4 from 14 from 1 4 to 16 % to 16% to 1 6 % to 1 6 % to 1 6 % to 16 % B. Maximum percentage of matter which is not basic cereal of unimpaired quality 10 % 12 % 12% 12 % 12 % 12 % of which . 1 . broken grains 5 % 0 5 % 5 % 5% 10 % 10 % 2 . impurities consisting of grains 5 % 0 12% 5 % 12% 5 % 5 % of which : (a) shrivelled grains 12 % 12 % (b) other cereals (-) (c) grains damaged by pests (d) grains in which the germ is discoloured and mottled grains 3 % | 5% | 5 % (e) grains overheated during drying 0,50 % 3 % 3 % 3 % 3 % 3 % 3 . sprouted grains (') from 4 from 6 from 6 from 6 from 6 from 6 to 6 % (2) to 8 % to 8 % to 8 % to 8 % . to 8 % 4 . miscellaneous impurities (Schwarzbesatz) 3 % 3 % 3 % 3 % 3 % 3 % of which : i ( a) extraneous seeds : //  noxious 0,10 % 0,10 % 0,10 % 0,10 % 0,10 % 0,10 %  other (b) damaged grains :  grains damaged by spontaneous heating or too extreme heating during drying 0,05 %  other (c) extraneous matter (d) husks (e) ergot 0,05 % 0,05 % 0,05 % 0,05 % 0,05 %  ( f) decayed grains (g) dead insects and fragments of insects C. Maximum percentage of wholly or partially mitadine grains 50 %  of which maximum percentage of grains of common wheat 4 % D. Maximum tannin content i % 0 E. Minimum specific weight 76 kg/ hi from 72 to 68 kg/hi 63 kg/hi 68 kg/hi (') (') The maximum percentages and the minimum specific weight shall be fixed by the intervention agencies according to region and to harvest and storage conditions . ( ; ) In the case of durum wheat, common wheat grains are excluded . (') Percentage calculated on the dry matter . For the 1984/85 marketing year the maximum content shall be 1,5% .